Citation Nr: 1302089	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-48 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an effective date prior to February 5, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), with depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from September 1967 to June 1969, with service in the Republic of Vietnam (Vietnam).  The Veteran's military occupational specialty (MOS) was a freight operations man.

Procedural History

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in July 2009 and August 2010, of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for tinnitus and granted entitlement to service connection for PTSD, assigning an effective date of February 5, 2010 (respectively).  The Veteran submitted notices of disagreement (NODs) with respect to the denial of his claim of entitlement to service connection for tinnitus in January 2010 and with respect to the assigned effective date for the award of PTSD in September 2010.  A statement of the case (SOC) was issued in October 2010, and the Veteran timely perfected his appeal in December 2010.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO in Seattle, Washington.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Virtual VA Records

The Board has reviewed the Veteran's electronic Virtual VA file associated with his claims.  Though the Board is aware that additional VA treatment records have been added to the electronic file, this decision is considered to be a full grant of the issues on appeal.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2012).
Referred Issues

The issues of entitlement to increased disability ratings for peripheral neuropathy of the bilateral lower extremities (see Veteran's Statement, March 5, 2012) and entitlement to individual unemployability (see Veteran's Statement, August 24, 2012) have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral tinnitus as a result of noise exposure in active duty service.

2.  The Veteran submitted a claim for entitlement to service connection for PTSD on August 14, 2000.

3.  The Veteran's claim was denied in an April 2003 rating decision, which became final.

4.  The Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for PTSD on February 5, 2010.

5.  The Veteran was granted service connection for PTSD, with depression, in an August 2010 rating decision, based on relevant official service department records that existed at the time of the prior denial that had not been associated with the claims file when VA first decided the claim.



CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for an effective date of August 14, 2000, for the grant of service connection for PTSD, with depression, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently suffers from bilateral tinnitus as a result of exposure to acoustic trauma during active duty service.  Specifically, he claims that training with a rifle and working around airplanes and helicopters on a daily basis caused his current tinnitus.  The Veteran also contends that he is entitled to an effective date prior to February 5, 2010, for the grant of service connection for PTSD, with depression.  Specifically, he claims that the effective date of his award should be August 14, 2000, the date of his original claim of entitlement to service connection for PTSD.  The Board concurs with respect to both issues.

I.  VA's Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim of entitlement to service connection for bilateral tinnitus, this claim has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist him on this claim is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

No notice of VA's duties to notify and assist is necessary with regard to the Veteran's earlier effective date claim because, as is more thoroughly explained below, the outcome of this claim depends exclusively on documents, which are already contained in the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  The Veteran has not indicated there is any outstanding evidence relevant to this claim.  In addition, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded ample opportunity to present evidence and argument on this matter.  He has been afforded the opportunity to present evidence and argument in support of his claim, and was given the opportunity to present testimony during his July 2012 Travel Board hearing.

Accordingly, the Board will proceed to a decision.
II.  Service Connection

As noted above, the Veteran contends that he currently suffers from bilateral tinnitus as a result of exposure to acoustic trauma during active duty service.  Specifically, he claims that training with a rifle and working around airplanes and helicopters on a daily basis caused his current tinnitus.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159 (a)(2) (2012).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that the June 2009 VA audiological examination diagnosed the Veteran with bilateral tinnitus.  See VA Audiological Examination Report, July 11, 2009.  Shedden element (1) has been satisfied.  See Shedden, supra.
Review of the Veteran's service treatment records is negative for any complaints of tinnitus.  Though there are no complaints of bilateral tinnitus during the Veteran's time in service, the Board finds his MOS (freight operations manager) to be consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he has suffered from bilateral tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of the June 2009 VA audiological examination report and the Veteran's lay statements.

At the time of the June 2009 VA audiological examination, the Veteran complained of longstanding, intermittent, bilateral tinnitus.  He reported that these incidents of tinnitus occurred daily and lasted from several minutes to hours.  The Veteran also reported a lengthy civilian employment history of noise exposure - plywood mill and construction - without hearing protection.  He denied other excessive noise.  The VA examiner opined that the Veteran's current bilateral tinnitus was less likely than not caused by or a result of his military service.  In support of this conclusion, the VA examiner cited the Veteran's post-service noise exposure, her clinical experience, the evidence reviewed in the record, and evidence provided by the Veteran.  See VA Audiological Examination Report, June 11, 2009.

During his July 2012 Travel Board hearing, the Veteran stated that he had experienced tinnitus since his time in active duty service.  He also noted that his post-service employment as a forklift driver did not expose him to excessive noise.  He stated that his tasks did not require him to work within the plywood mill; rather, he was mostly required to load boxcars, tractor-trailers and flatbed trucks, which was not loud.  Thereafter, as a self-employed remodeler, the Veteran also stated that he was not exposed to a great deal of noise.  See Travel Board Hearing Transcript, July 18, 2012.
The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus since prior to his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral tinnitus is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012); Shedden, supra.

III.  Earlier Effective Date

As noted above, the Veteran also contends that he is entitled to an effective date prior to February 5, 2010, for the grant of service connection for PTSD, with depression.  Specifically, he claims that the effective date of his award should be August 14, 2000, the date of his original claim of entitlement to service connection for PTSD.

Background

The Veteran served on active duty from September 1967 to June 1969, with service in Vietnam.  He submitted his original claim of entitlement to service connection for PTSD on August 14, 2000.  The Veteran's service treatment records were completely negative for any complaints associated with PTSD.  Upon both entry and separation from active duty service, the Veteran was considered psychologically sound.  He specifically denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  See Standard Forms 88 & 89, Service Entrance and Separation Examination Reports, August 3, 1967 and June 18, 1969.  The only service personnel record available was the Veteran's DD Form 214, which noted his MOS as a freight operations man, his last duty assignment and major command as Supply Battalion, 1st FSR/FLC FPO, San Francisco, and his awards and decorations as the National Defense Service Medal, the Vietnam Service Medal and the M-14 Marksmanship Badge.

The Veteran reported that he was assigned to the 1th Force Service Regiment (FSR) at Camp Books, outside of Da Nang, and attached to the 15th Aerial Port at the Da Nang Air Base.  The Veteran stated "[o]ur base was rocketed all the time while I was there."  The Veteran also reported stressors including a helicopter crash in late November or early December of 1968 at Camp Books, in which all four crew members were killed.  The Veteran stated that he was one of the soldiers who helped recover the bodies from the wreckage.  An additional stressor incident occurred at the end of March 1969, when the Veteran reported that his truck convoy was hit by enemy fire and a Vietnamese man, who was fleeing, was killed by a truck.  See Veteran's Statement, June 18, 2001.

The RO denied the Veteran's claim for service connection in April 2003.  The RO cited the basic requirements for establishing service connection for PTSD.  At that time, the applicable requirements were medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further required a diagnosis of PTSD to be in conformance with DSM-IV (Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2002).

The April 2003 rating decision noted that no morning reports were located related to the Veteran's stressor of a helicopter crash in 1968.  Further, the National Personnel Records Center was not able to locate the Veteran's service personnel file and could not confirm the existence of this record.  As such, the Veteran's claim was denied based on lack of a verified stressor.  The Veteran was specifically informed that if these records were located at a later date, this decision would be reconsidered, and if a different decision resulted, that decision would be effective as of the date of the April 2003 pending claim, i.e. August 14, 2000.  See Rating Decision, April 8, 2003.

After being notified of the April 2003 rating action, the Veteran did not submit a NOD with that denial and the rating decision became final.

The Veteran submitted a petition to reopen his claim of entitlement to service connection for PTSD, which was received on February 5, 2010.  He submitted an additional stressor statement, received in April 2010, noting again that he was attached to the 1st FSR in Da Nang at the 15th Aerial Port.  He stated that during his time in Da Nang, his unit was "mortared and rocketed almost daily."  He noted that these attacks destroyed the airstrip in both January and February of 1969.  The Veteran also noted that in December 1968, between the 12th and the 28th, his unit received incoming fire around midnight.  When the rockets began to hit the airstrip, the Veteran stated that he was approximately 150 to 200 yards from the nearest bunker.  The Veteran again noted the helicopter crash in early December 1968 at Camp Books, where he assisted in pulling the bodies of the helicopter crew from the wreckage.  See Veteran's Statement, April 6, 2010.  The Veteran also submitted a copy of an article from Stars and Stripes, dated in 1969, which discussed red rocket sites found at Da Nang.  

Also associated with the claims file is a June 2010 response from the Army & Joint Services Records Research Center (JSRRC), previously known as the Center for Unit Records Research.  The JSRRC coordinator noted that the Veteran's 2001 statement indicated that he was assigned to the 1st FRC/FLC and attached to the 15th Aerial Port at Da Nang Air Base from November 1968 to mid-1969.  The Veteran noted a helicopter crash at the airbase (occurring November or December 1968) and encountering an enemy attack 10 to 15 miles away from the base.  The Veteran's April 2010 statement added an additional incident of experiencing several rocket/mortar attacks in Da Nang from December 1968 to February 1969.
Upon review of the evidence, the JSRRC coordinator noted that the Veteran's DD Form 214 and his service treatment records indicated that he was in the 1st FSR/FLC during the time of his stressful incidents.  Several websites placed the Veteran's unit in Da Nang.  According to the Compensation and Pension stressor verification site, Da Nang received an attack on January 22, 1969.  An article from the USMC website also stated that Da Nang Air Base and port were attacked in November 1968.  It also noted that "13 rockets fell on the Force Logistic Command" and 13 helicopters were damaged at Marble Mountain Air Facility.  See JSRRC Response, June 16, 2010.

The Veteran was afforded a VA PTSD examination later in June 2010.  Based on the Veteran's aforementioned traumatic experiences, the VA examiner provided Axis I diagnoses of chronic, moderate PTSD as a result of military experiences in Vietnam; and depressive disorder, not otherwise specified, secondary to PTSD.  See VA PTSD Examination Report, June 29, 2010.

The RO granted entitlement to service connection for PTSD in August 2010, assigning a 30 percent disability rating.  In reaching its decision, the RO cited to the confirmation of the Veteran being subject to rocket and mortar attacks as evidence of his participation in combat.  The RO noted that the VA examiner provided a diagnosis of PTSD that was linked to the Veteran's military service.  In September 2010, the Veteran submitted a NOD with the 30 percent disability assignment, stating that he should be rated as 50 percent disabled, and the effective date of his award.  A subsequent October 2010 rating decision increased the Veteran's PTSD disability rating from 30 percent to 50 percent disabling, effective from February 5, 2010.  

An SOC was issued in October 2010 with respect to the effective date issue.  Therein, the RO noted that the Veteran was previously denied entitlement to service connection for PTSD in the April 2003 rating decision because there was no corroborating evidence of the Veteran's claimed in-service stressors.  In the present claim, the RO found that the Veteran submitted evidence that corroborated his in-service stressor and PTSD was granted.  As noted in the Introduction, the Veteran perfected his appeal in December 2010.
Analysis

During the pendency of the Veteran's February 2010 claim, the requirements to establish service connection for PTSD were amended.  At the time of the August 2000 claim, service connection required medical evidence establishing a diagnosis of the condition; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2002).  Effective July 10, 2010, 38 C.F.R. § 3.304(f) was amended to state that the evidentiary standard for establishing the required in-service stressor has been relaxed in certain cases.  In particular, if a stressor claimed by a veteran was related to his fear of hostile military or terrorist activity and was consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  The July 2010 regulatory change is irrelevant in the present claim, as the Veteran clearly indicated that his unit was the subject of multiple attacks during his time in Vietnam, and thus, verifiable.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2012).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2012).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).



The evidence of record is clear that the Veteran's original claim for service connection for PTSD was received on August 14, 2000.  There is nothing in the claims file to demonstrate any intention by the Veteran to seek service connection for any psychiatric disability prior to that date.

The Veteran has conceded that the rating decision of April 2003 was not appealed and that it became final.  Thus, the effective date for the grant of service connection for the Veteran can be established based on the following: clear and unmistakable error (CUE) in the April 2003 rating decision; the date the reopened claim was received; or, through application of 38 C.F.R. § 3.156(c) with receipt of relevant official service department records.

The Veteran is not, and has not, asserted CUE in the prior adjudication of April 2003.  The current effective date that is on appeal was established on the basis of a reopened claim.  Thus, the last basis for an earlier effective date in this case is through 38 C.F.R. § 3.156(c) (2012).

In that regard 38 C.F.R. § 3.156(c) (1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."



Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

The Board notes that reports and/or records from the JSRRC are considered relevant official service department records.  See Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  The June 2010 response from JSRRC was based on websites placing the Veteran's unit in Da Nang during his stressful incidents, the VA compensation and pension verification website indicated that Da Nang received an attack in January 1969 and article from the United States Marine Corps website also confirmed multiple attacks on Da Nang in the relevant time period.  Though not specifically, stated, it is clear that these sources based these opinions on evidence that was verified prior to 2000.  Thus, these records must be considered to have been in existence at the time of the Veteran's initial claim.

The RO denied the Veteran's claim for an earlier effective date because it was felt that he failed to provide the sufficient information for VA to search for the records that were later found and used to corroborate the Veteran's stressor regarding rocket/mortar attacks.  However, the RO did not have the benefit of the Court's guidance as expressed in Mayhue v. Shinseki, 24 Vet. App. 273 (2011) [providing a further discussion of the application of 38 C.F.R. § 3.156(c) in cases where a prior claim is denied on the basis of a lack of a confirmed or corroborated stressor and later service department records confirm a stressor that is the basis for establishing service connection], as the decision was issued after the SOC was issued in October 2010.

The Court addressed this exact point of later-submitted information as the Veteran in Mayhue provided general information on three stressors.  In that case, the Veteran noted the stressors of swapping duty with a friend that was killed when the Veteran's bed was blown up; being attacked while on road duty and fleeing rather than fighting; and pushing a child with explosives on his body off a truck and seeing the child's body explode.  He did not provide additional information and VA determined that the stressors were not capable of being verified.  His claim was denied.

He sought to reopen his claim several years later.  The Veteran provided information on his unit and descriptions of his previous stressors.  He added two stressors of his witnessing a collision between a piece of heavy machinery and a taxi that decapitated a Vietnamese woman and his being caught unarmed in the middle of a firefight.  VA again determined that there was no enough information to identify a particular event that could be corroborated. 

The JSRRC later provided a report wherein it stated that the Veteran's claimed stressors could not be verified.  However, the JSRRC report noted that, although records for the Veteran's unit could not be located, records for another unit, that was co-located with the Veteran's unit, showed that the base was attacked during the Veteran's service in Vietnam.  The RO relied on the report of attacks on the Veteran's base to grant service connection for PTSD.  The effective date was the date the Veteran sought to reopen his claim for service connection.  The Veteran appealed the effective date for service connection; he sought an effective date as of his earlier claim.

In essence, VA denied his claim for an earlier effective date by relying on 38 C.F.R. § 3.156(c)(2) and that the Veteran failed to submit sufficient information to corroborate his stressors.  The Court acknowledged that the Veteran did fail to provide such information.  The Court noted that the Veteran was granted service connection for confirmation of a stressor that his unit was attacked.  Service connection was not based on any of the stressors that lacked sufficient information.  See Mayhue, 24 Vet. App. at 279-80.

The Court went on to say that the records that were ultimately relied on to verify the Veteran's stressor, such as his unit number and dates of duty in Vietnam, were always a part of the claims file.  The Court stated that "notwithstanding the fact that Mr. Mayhue did not cooperate fully with VA's requests for information to verify other (emphasis in original) claimed stressors, VA's failure to verify his stressor was the result of an administrative error in locating his unit records."  Id. at 280.  In addition, the Court cited to language that was used in publishing a proposed rule change to 38 C.F.R. § 3.156(c) where the Secretary had said that a claimant should not be harmed by an administrative deficiency of the government.  The Court said that an administrative deficiency occurred prior to the Veteran's failure to cooperate.  Moreover, the information in the claims file at the time of the initial claim was ultimately sufficient to verify the Veteran's stressor.  The Court held that it was administrative error for VA to fail to verify the Veteran's stressor with the information it had at the time of the initial claim and not the Veteran's subsequent failure to provide additional information sufficient to verify other claimed stressors that prevented VA from verifying the base attack stressor until several years later. 
Based on their determination, the Court said the Board erred in applying 38 C.F.R. § 3.156(c)(2) in denying the Veteran an earlier effective date for service connection.

As is clear, the facts in Mayhue are similar to those in the current case.  The Veteran submitted a claim for service connection for PTSD.  He submitted rather general information about events without providing specific dates and locations.  However, his unit and dates of service in Vietnam were known based on information on the DD 214 that was in the claims file.  Also, as in Mayhue, the initial stressors provided by the Veteran were not corroborated by any outside records.  However, his later stated stressor of being subjected to rocket attacks, and provided in January 2007, was corroborated by researching his unit for his period of service in Vietnam.  Thus, the evidence of the attacks on the location was sufficient for the RO to determine that the Veteran's unit was attacked as well and that the Veteran participated in combat and to grant service connection.

In light of the above discussion, 38 C.F.R. § 3.156(c)(2) is not applicable.  As the Court instructed in Mayhue, it was VA's administrative failure in failing to verify the Veteran's stressor at the time of the initial claim and not the failure of the Veteran to provide additional information sufficient to verify other claimed stressors that prevented VA from verifying the Veteran's stressor until June 2010.  See Mayhue, 24 Vet. App. at 280.


Upon review of the evidence of record, the application of the Court's holdings in Vigil and Mayhue, respectively, and the provisions of 38 C.F.R. § 3.156(c)(1), (3), the Board finds that an effective date as of the date of the original claim for service connection, August 14, 2000, is in order and the claim is granted to that extent.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

The criteria for entitlement to an effective date of August 14, 2000, for the grant of service connection for PTSD with depression have been met, subject to pertinent laws and VA regulations regarding the award of benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


